Citation Nr: 1337975	
Decision Date: 11/20/13    Archive Date: 12/06/13

DOCKET NO.  10-36 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse, and his daughter


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service from April 1977 to October 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran and other witnesses testified before the undersigned Acting Veterans Law Judge (AVLJ) at a Travel Board hearing in July 2012.  A copy of the hearing transcript has been associated with the claims file.


FINDING OF FACT

At worst, the Veteran manifested level III hearing in his right ear and level II hearing in his left ear.


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2012); 38 C.F.R. § 3.321, 4.1, 4.2, 4.7, 4.85 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2013).  Here, the Veteran was provided with the relevant notice and information in a May 2009 letter prior to the initial adjudication of his claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  He has not alleged any notice deficiency during the adjudication of his claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's VA records and identified private treatment records have been obtained and associated with the claims file.  An inquiry with the Social Security Administration (SSA) revealed that agency had no medical records on file for the Veteran.  The Veteran was also provided with a VA examination which contains a description of the history of the disability at issue; document and consider the relevant medical facts and principles; and records the relevant findings for rating the Veteran's bilateral hearing loss.  While the Veteran testified at his hearing that his condition had worsened over the years, he also submitted a contemporaneous examination report which revealed the current severity of his disability.  Therefore, VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Finally, the Veteran testified at a Travel Board hearing.  The hearing was adequate as the AVLJ who conducted the hearing explained the issue and identified possible sources of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

Increased Rating

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2013).

Where entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.

In evaluating service-connected hearing loss, examinations will be conducted without the use of hearing aids.  See 38 C.F.R. § 4.85(a).

Disability ratings for hearing loss are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Evaluations of hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by a controlled speech discrimination test (Maryland CNC), and the average hearing threshold, as measured by puretone audiometric tests in the frequencies 1000, 2000, 3000 and 4000-Hertz.  The rating schedule establishes 11 auditory acuity Levels, designated from Level I for essentially normal hearing acuity through Level XI for profound deafness.  

Under 38 C.F.R. § 4.85, Table VI (Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination) is used to determine a Roman numeral designation (I through XI) for hearing impairment, based upon a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns).  The Roman numeral designation is located at the point where the percentage of speech discrimination and puretone average intersect.  38 C.F.R. § 4.85(b).  The puretone threshold average is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000-Hertz, divided by four.  This average is used in all cases to determine the Roman numeral designation for hearing impairment.  38 C.F.R. § 4.85(d).  Table VII (Percentage Evaluations for Hearing Impairment, also referred to as Diagnostic Code 6100) is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal row represents the ear having the poorer hearing and the vertical column represents the ear having the better hearing.  The percentage evaluation is located at the point where the rows and column intersect.  38 C.F.R. § 4.85(e).

VA treatment records from May 2009 reflect that puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
30
75
75
LEFT
15
15
35
65
70

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 96 percent in the left ear.  Puretone threshold average for the right ear was 49 decibels.  Utilizing Table VI for the right ear results in a hearing level of I.  Puretone threshold average for the left ear was 46 decibels.  Utilizing Table VI for the left ear also results in a hearing level of I.

The Veteran underwent a VA examination in October 2009.  Puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
30
75
80
LEFT
20
15
35
65
70

Speech audiometry revealed speech recognition ability of 94 percent in the right ear and of 92 percent in the left ear.  Puretone threshold average for the right ear was 51 decibels.  Utilizing Table VI for the right ear results in a hearing level of I.  Puretone threshold average for the left ear was 46 decibels.  Utilizing Table VI for the left ear also results in a hearing level of I.  The examiner indicated that there were no significant occupational effects resulting from hearing loss.

The Veteran also submitted private audiological testing results dated July 2012 to support his claim.  Puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
30
65
70
LEFT
20
15
35
65
55

Speech audiometry revealed speech recognition ability of 80 percent in the right ear and of 84 percent in the left ear.  Puretone threshold average for the right ear was 46 decibels.  Utilizing Table VI for the right ear results in a hearing level of III.  Puretone threshold average for the left ear was 43 decibels.  Utilizing Table VI for the left ear also results in a hearing level of II.

Based on the evidence of record, the Board finds that an initial compensable rating is not warranted for the Veteran's bilateral hearing loss.  During the period on appeal, hearing levels were, at worst, III in the right ear and II in the left ear.  A comparison between these findings and 38 C.F.R. § 4.85, Table VII indicates that the assigned 0 percent disability rating is appropriate.

In adjudicating a claim the Board must assess the competence and credibility of the Veteran and other lay witnesses.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board acknowledges that the Veteran, his wife, and his daughter are competent to give evidence about what they observes or experience; for example, they are competent to report that he experiences certain difficulties with hearing high-pitched voices, television, and phone calls.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  The Board finds the lay testimony to be credible regarding these reports.  However, when viewed collectively with the medical evidence of record, these accounts of the Veteran's symptomatology do not describe a level of impairment consistent with a compensable rating in light of the objective testing of record.

In evaluating the Veteran's claims for higher ratings, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

As part of the evaluation for an extraschedular rating, the Board has considered the provisions of Mittleider v. West, 11 Vet. App. 181, 182 (1998), which holds that the benefit of the doubt applies to determinations of whether a symptom should be attributed to a service-connected condition.  The Board has attributed all potentially service-connected symptoms to the Veteran's service-connected condition in considering if the Veteran is entitled to an extraschedular rating.

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's hearing loss with the established criteria found in the rating schedule for that disability shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology, as discussed above.  The Veteran's difficulty hearing things such as voices, television, or phone calls is implicitly addressed in the rating criteria for hearing loss.  There is no indication that the Veteran's condition results in any symptoms that fall so far outside the rating schedule as to render it inadequate.


ORDER

A compensable rating for bilateral hearing loss is denied.



____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


